       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 1 of 23




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION


 MID-GULF SHIPPING COMPANY,                        §
 INC.                                              §
                                                   § CIVIL ACTION NO. 4:20-cv-3473
 v.                                                §
                                                   §
 QUINTILLION HOLDINGS, LLC,                        §
 QUINTILLION SUBSEA                                § JURY TRIAL DEMANDED
 OPERATIONS, LLC, AND ENERGY
 SUBSEA, LLC


                COMPLAINT FOR DECLARATORY JUDGMENT AND DAMAGES

         Plaintiff Mid-Gulf Shipping Company, Inc. files this Complaint for Declaratory Judgment

and Damages against Defendants Quintillion Holdings, LLC, Quintillion Subsea Operations, LLC,

and Energy Subsea, LLC and in support of its claims alleges upon information and belief as

follows:

                                              PARTIES

         1.       Plaintiff Mid-Gulf Shipping Company, Inc. (“Plaintiff” or “MGSCI”) is a

Louisiana corporation with its principal place of business located at 4760 Ponchartrain Drive,

Slidell, Louisiana 70458. MGSCI is a citizen of Louisiana for purposes of diversity jurisdiction.

         2.       Defendant Quintillion Holdings, LLC (“Quintillion Holdings”) is a limited liability

company organized under the laws of Delaware with its principal place of business in Alaska.

Quintillion Holding’s sole member is QH Intermediate Holdco, LLC, a limited liability company

organized under the laws of Delaware with its principal place of business in Alaska. The members

of QH Intermediate Holdco, LLC are believed to be citizens of Alaska. Accordingly, Quintillion

Holdings is a citizen of Alaska for diversity jurisdiction purposes. Quintillion Holdings can be




PD.29824892.5
       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 2 of 23




served through its registered agent CT Corporation System at 9360 Glacier Hwy., Ste. 202, Juneau,

AK 99801.

         3.     Defendant Quintillion Subsea Operations, LLC (“Quintillion Subsea”) is a limited

liability company organized under the laws of Delaware with its principal place of business in

Alaska. Quintillion Subsea’s sole member is Quintillion Subsea Holdings, LLC, a limited liability

company organized under the laws of Delaware with its principal place of business in Alaska.

Quintillion Subsea Holdings, LLC’s sole member is QSH Intermediate Holdco, LLC, a limited

liability company organized under the laws of Delaware with its principal place of business in

Alaska. The members of QSH Intermediate Holdco, LLC are believed to be citizens of Alaska.

Accordingly, Quintillion Subsea is a citizen of Alaska for diversity jurisdiction purposes.

Quintillion Subsea can be served through its registered agent CT Corporation System at 9360

Glacier Hwy., Ste. 202, Juneau, AK 99801.

         4.     Defendant Energy Subsea LLC (“ESS”) is a limited liability company organized

under the laws of Florida, with its principal place of business located at 1480 NE 129th Street,

North Miami, Florida 33161. ESS’s sole member is Oddgeir Ingvartsen, a citizen of Norway

whose last known address is in Florida. Accordingly, ESS is either a citizen of Florida or a foreign

citizen for purposes of diversity jurisdiction. ESS can be served through its registered agent Eric

Golomb, 2000 N.W. 150 Ave., Suite 2106, Pembroke Pines, FL 33028.

                                         JURISDICTION

         5.     Jurisdiction in this Court is proper pursuant to 28 U.S.C. § 1332 because the amount

in controversy exceeds $75,000.00, exclusive of interest and costs, and there is complete diversity

of citizenship as between Plaintiff and Defendants.




                                                -2-
PD.29824892.5
       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 3 of 23




         6.     Jurisdiction in this Court is also proper pursuant to 28 U.S.C. § 1333 because the

claims in this matter relate to various maritime equipment, services, and port charges. To the

extent the Court does not have maritime jurisdiction over all claims in this matter, the Court has

supplemental jurisdiction over the remaining claims pursuant to 28 U.S.C. § 1367.

         7.     Defendants Quintillion Holdings, Quintillion Subsea, and ESS are subject to this

Court’s personal jurisdiction as a result of their suit-related activities and contacts in Texas giving

rise to MGSCI’s claims in this action.

                                              VENUE

         8.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a) because a

substantial part of the acts or omissions giving rise to MGSCI’s claims took place in this District.

                                         INTRODUCTION

         9.     This case arises out of the fraudulent and illegal actions of Quintillion Holdings,

Quintillion Subsea, and ESS (collectively, “Defendants”) in Texas and beyond. As outlined in

further detail below, Defendants have conspired together to obtain possession and control of

certain property in derogation of MGSCI’s legal rights. Indeed, the United States District Court

for the Eastern District of Louisiana has already entered a final judgment against ESS finding that

ESS converted certain of MGSCI’s property which the Quintillion Defendants now claim to

“own.”

         10.    As part of their scheme, Defendants have conspired together to convert certain

property owned by MGSCI and to engage in the fraudulent collateralization and “sale” of certain

other equipment and component parts that MGSCI owned and/or upon which MGSCI performed

services and repairs and for which MGSCI was not paid. Specifically, despite knowing that it did

not possess clear title to the subject property, ESS purported to collateralize this property to



                                                 -3-
PD.29824892.5
       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 4 of 23




Quintillion Holdings and Quintillion Subsea (collectively, the “Quintillion Defendants”) in order

to secure a $2,000,000 loan from the Quintillion Defendants. Subsequently, the Quintillion

Defendants and ESS arranged for such property to be arrested/attached in Panama and then “sold”

to the Quintillion Defendants to satisfy the “loan.” Through this complex scheme, and as detailed

below, Defendants have caused substantial damages to MGSCI.

         11.    Defendants also conspired together to benefit from MGSCI’s incursion of certain

operational and port charges related to the M/V Farland, plus equipment purchases, tooling

purchases, repair services, and fuel purchases arranged and paid for by MGSCI at the direction

and request of ESS, for which MGSCI was not repaid by Defendants.

         12.    These are not isolated events, but rather are the latest chapters in the Defendants’

ongoing pattern of fraudulent and illegal activity in the United States.

         13.    Currently, the Quintillion Defendants’ co-founder, Elizabeth Pierce, is serving a

federal prison sentence for forging signatures on contracts worth more than $1 billion. The

Quintillion Defendants’ unlawful “purchase” of property from ESS that is in fact owned by

MGSCI and/or was serviced and repaired by MGSCI onboard the M/V Farland—despite knowing

that ESS did not possess clear title to such property—is nothing more than a smaller-scale version

of the Defendants’ previous fraudulent practices, in which they engage in unlawful business

transactions under false pretenses to the detriment of others.

         14.    Similarly, ESS also has a history of allegedly fraudulent business practices. As

noted above, the United States District Court for the Eastern District of Louisiana has already

entered a final judgment against ESS finding that ESS converted certain of MGSCI’s property.

Additionally, ESS and its sole member, Mr. Oddgeir Ingvartsen, are currently being sued in the

United States District Court for the Southern District of Alabama for fraud and deceptive practices



                                                -4-
PD.29824892.5
       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 5 of 23




in a case captioned Grupo HGM Tecnologias Submarinas S.A. v. Energy Subsea and Oddgeir

Ingvartsen, No. 1:18-cv-00430. Therein, the plaintiff alleges that ESS and Mr. Ingvartsen

defrauded it of over $1,250,000 through a series of false and fraudulent misrepresentations made

by Mr. Ingvartsen regarding maritime-related work, the availability of vessels, ROV equipment,

and mobilization. In other words, ESS, just like the Quintillion Defendants, has a history of

engaging in unlawful business transactions under false pretenses to the detriment of others.

         15.    Together, and as further detailed below, Defendants have engaged in fraudulent and

deceptive practices through which they have (i) converted and acquired wrongful possession of,

and unjustly profited from, MGSCI’s property, and (ii) received impermissible benefits, including

the benefits of MGSCI’s unpaid logistical services, repairs, tooling procurements, equipment

procurements, and other charges incurred related to the M/V Farland. Defendants’ actions have

caused MGSCI the loss of certain of its property and substantial monetary damages, including

maritime-related port costs and expenses that MGSCI incurred to the benefit of Defendants.

                                  FACTUAL BACKGROUND

         16.    MGSCI was established in 1966 by Captain Peder S. Toft to provide maritime

logistics services to clients. Today, MGSCI provides a wide range of specialized and integrated

services to clients in the maritime and offshore oil and gas industries.

         17.    MGSCI is the owner of certain movable marine property including remotely-

operated vehicles (“ROVs”) and related equipment, including component parts.

         18.    ESS purports to be an operator of offshore vessels, equipment, and crew that

provides offshore marine services.

         19.    The Quintillion Defendants purport to be a telecommunications operator building

submarine and terrestrial fiber optic cable networks in the U.S. Arctic.



                                                -5-
PD.29824892.5
       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 6 of 23




         20.    On August 1, 2015, MGSCI and ESS entered into a Master ROV Lease Agreement

(the “Master Agreement”). Through the Master Agreement, MGSCI and ESS agreed, among other

things, for MGSCI to lease ROVs and related marine equipment to ESS from time to time pursuant

to certain terms and conditions. The Master Agreement provides that the details for any particular

lease are to be set forth in a separate ROV Charter Order, though any such leases will remain

subject to the general terms and conditions of the Master Agreement.

         21.    Under the terms and conditions of the Master Agreement, title to any ROV leased

to ESS “shall at all times remain with” MGSCI, and ESS “shall keep the Leased ROV free and

clear of all cargo, mechanics’ and other liens, privileges and encumbrances of whatever nature.”

         22.    On August 1, 2015, MGSCI and ESS entered into an ROV Charter Order (the

“Charter Order”) for the lease of MGSCI’s Mohawk 10 ROV system to ESS.

         23.    Following execution of the Master Agreement and Charter Order, ESS took

possession of the Mohawk 10 ROV system from MGSCI on or about August 20, 2015.

         24.    In addition to leasing the Mohawk 10 ROV system to ESS, MGSCI has also

allowed ESS to store certain other marine equipment owned by MGSCI at ESS’s facilities for

deployment readiness purposes, including but not limited to: (1) the Outland 163 ROV system;

(2) the Outland 132 ROV system; and (3) the Searay ROV system. These ROVs were delivered

to ESS in 2018. However, under no circumstances was this equipment to be utilized or moved by

ESS without specific prior authority from MGSCI.

         25.    Since October 2017, ESS has failed to make full payment for the rent and on-hire

charges due for the Mohawk 10 ROV system, failed to return the Mohawk 10 ROV system to

MGSCI, and also failed to return to MGSCI the Outland 163 ROV system, Outland 132 ROV

system, Searay ROV system, or any of the other equipment that MGSCI allowed ESS to store at



                                              -6-
PD.29824892.5
       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 7 of 23




its facilities. It has also been recently discovered that ESS utilized the Outland 163 system and/or

the Outland 132 system for multiple jobs without the knowledge or consent of MGSCI.

         26.       On February 4, 2020, MGSCI filed suit against ESS for breach of contract and

conversion in the U.S. District Court for the Eastern District of Louisiana in a case captioned Mid-

Gulf Shipping Company Inc. v. Energy Subsea, LLC, No. 20-cv-00390, on the basis that ESS failed

to: (i) make payments as required by the Master Agreement and Charter Order; and (ii) return

MGSCI’s property as described above.

         27.       On July 13, 2020, the U.S. District Court for the Eastern District of Louisiana

entered a final default judgment in favor of MGSCI and against ESS in the principal amount of

$863,950.00.1 In doing so, the Court specifically found as follows: “The ROV systems were Mid-

Gulf Shipping’s property. Energy Subsea failed to return Mid-Gulf Shipping’s property upon its

demand and altered parts of the Mohawk 10 ROV, which is inconsistent with Mid-Gulf Shipping’s

right of ownership. Energy Subsea also wrongfully interfered with Mid-Gulf Shipping’s use of its

property by representing to third parties that it was the owner of such property and collateralizing

it without Mid-Gulf Shipping’s approval.”2 The Court further specified that MGSCI had incurred

damages as a result of ESS’s “conversion of Mid-Gulf Shipping’s property, namely, the Outland

163 ROV system, Outland 132 ROV system, Searay ROV system, and Mohawk 10 ROV system.”3

         28.       In December 2019, the vessel M/V Farland was located at the port of Long Beach,

California and offshore coastal California on time charter to ESS. During this time period, MGSCI

researched, purchased, and transported extensive tooling, spare parts, equipment, and consumables




         1 See   Exhibit “1,” July 13, 2020 Judgment.
         2 See   Exhibit “2,” July 13, 2020 Order & Reasons, pp. 10-11.
         3 See id., p. 12.


                                                    -7-
PD.29824892.5
       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 8 of 23




to the M/V Farland as requested by ESS. MGSCI also performed extensive services on various

equipment in ESS’s possession and onboard the M/V Farland, including but not limited to repair

services and making arrangements for fabrication of parts, plus transportation, freight, and

logistical services. Although MGSCI and ESS agreed that ESS would pay for all such tooling,

parts, equipment, consumables, services, and repairs, despite repeated written demands from

MGSCI for payment, ESS failed to make the required payments to MGSCI.

         29.    On or about December 29, 2019, ESS also refused to take any further responsibility

for the operations of the M/V Farland. As a result, the M/V Farland remained in port at anchorage

in Long Beach.

         30.    Thereafter, at the request of Defendants, MGSCI provided detailed cost and

operational analyses for numerous scenarios to offload the ESS equipment onboard the M/V

Farland at various ports and locations.      The analyses provided to Defendants by MGSCI

specifically clarified the requirement of Defendants to make payment to MGSCI on the debts

incurred by MGSCI for operational costs, logistical services, purchases, and repairs ordered by

ESS respective to the M/V Farland and the equipment located onboard the M/V Farland, before

any offloading of equipment could be arranged.

         31.    At the request of ESS and the Quintillion Defendants, MGSCI also arranged for

ESS and Quintillion representatives to be transported from shore out to the M/V Farland at

anchorage on multiple occasions for the purposes of surveying the equipment onboard the M/V

Farland, and finding a financial solution for the mounting debts owed by ESS to MGSCI and

numerous other parties for port costs, equipment, services, and repairs to the equipment onboard

the M/V Farland.




                                               -8-
PD.29824892.5
       Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 9 of 23




         32.    On December 30, 2019, MGSCI sent ESS a final demand for payment of $329,000

for the costs it had incurred on ESS’s behalf, and informed ESS that MGSCI could not provide

further services to ESS until critical past due payments were made by ESS to MGSCI. Later that

same day, ESS acknowledged receipt of MGSCI’s final demand and confirmed that it was “correct

and approved.” Thereafter, MGSCI also advised the Quintillion Defendants of this debt and that

the debt would have to be satisfied as part of any plan to offload or transfer the remaining

equipment onboard the M/V Farland.

         33.    After reportedly not being paid for vessel hire for an extended period of time, on or

around January 14, 2020, the owners of the M/V Farland ordered that vessel to depart Long Beach,

California in route to Norway via the Panama Canal.

         34.    As described above, MGSCI provided tooling, parts, equipment, consumables,

expertise, repair services, logistical services, and incurred additional costs and expenses regarding

the M/V Farland, all directly benefiting the Defendants. However, neither ESS nor the Quintillion

Defendants have ever remunerated MGSCI for any of these items. As neither ESS nor the

Quintillion Defendants have ever remunerated MGSCI for the tooling, parts, and equipment that

MGSCI bought, MGSCI contends that it was and remains the true owner of such property.

         35.    On or around January 29, 2020, the Quintillion Defendants arrested/attached the

equipment onboard the M/V Farland in Panama, purportedly in response to ESS’s failure to make

loan payments to the Quintillion Defendants under a promissory note. During the Quintillion

Defendants’ arrest/attachment proceedings in Panama, MGSCI learned for the first time that assets

owned by MGSCI had been posted as collateral months earlier in an agreement between

Defendants, during the time that MGSCI was providing support and services to Defendants in




                                                -9-
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 10 of 23




connection with the M/V Farland. The full extent of Defendants’ collateralization of MGSCI

assets would only be fully learned months later.

         36.    On or around February 5, 2020, and following the arrest/attachment in Panama, the

Quintillion Defendants and ESS confected a fraudulent “bill of sale” whereby ESS purportedly

“sold” certain property that had been onboard the M/V Farland to the Quintillion Defendants,

including property owned by MGSCI and property that was the subject of MGSCI’s services and

repairs onboard the M/V Farland. At all relevant times, the Defendants knew that ESS did not

have clear title to at least some of the property being “sold” to the Quintillion Defendants and

Defendants acted in bad faith and contrary to MGSCI’s rights in that property.

         37.    MGSCI has also recently learned that ESS dismantled certain property owned and

controlled by MGSCI, and incorporated components from that property into other assets that the

Quintillion Defendants allegedly acquired from ESS. Again, the Defendants acted in bad faith and

contrary to MGSCI’s rights in that dismantled property.

         38.    Since MGSCI has learned the full extent to which its property has been

compromised by Defendants, MGSCI has requested inspection of the unlawfully collateralized

and unlawfully “sold” equipment. MGSCI’s requests for inspection have been ignored by

Defendants, however, and Defendants have actively hidden the location of MGSCI’s property.

With the limited information MGSCI has gained to date, it is very likely that most of MGSCI’s

property wrongfully possessed by Defendants has been dismantled and damaged beyond repair.

         39.    At all relevant times, the Defendants knew that ESS did not have clear title to the

property at issue and that MGSCI owned the property or had performed services and repairs on

certain of the property. The Quintillion Defendants have subsequently relied upon the purported

collateralization and sale of this property to interfere with MGSCI’s ability to obtain the return of



                                               - 10 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 11 of 23




its property and/or payment for the services and repairs MGSCI rendered for the benefit of the

Defendants.

         40.    On May 2, 2020, MGSCI arrested/attached in Panama the equipment that had been

aboard the M/V Farland and previously arrested/attached by the Quintillion Defendants. In

response, the Quintillion Defendants asserted that they “owned” all such property and threatened

MGSCI with various legal action if MGSCI did not release its arrest/attachment. Following

multiple communications between MGSCI and the Quintillion Defendants, the Quintillion

Defendants promised to come to an agreement with MGSCI regarding the property at issue if

MGSCI would release its arrest/attachment and allow the property to be transported to Houston,

Texas. Based on the Quintillion Defendants’ representations, MGSCI agreed to release the

equipment subject to its arrest/attachment in Panama so that the property could be moved to

Houston, Texas.

         41.    The Quintillion Defendants’ promise to MGSCI that the parties would come to an

agreement regarding the property at issue proved to be false. Indeed, following the arrival of the

property in Houston, Texas, the Quintillion Defendants have stonewalled MGSCI and refused to

allow any inspection of the property or discuss in good faith a resolution to the present disputes.

The Quintillion Defendants benefited from their misrepresentations to MGSCI because they

induced MGSCI to release its rightful arrest/attachment of the property in Panama. Stated

otherwise, MGSCI relied to its detriment on the Quintillion Defendants’ misrepresentations

regarding the property at issue.

         42.    Instead of coming to an agreement with MGSCI, Defendants arranged for the

wrongly-collateralized and wrongly-sold property that was owned by MGSCI and/or subject of

MGSCI’s services and repairs onboard the M/V Farland to enter the United States through



                                              - 11 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 12 of 23




Houston, Texas in May 2020. Thus, Defendants specifically exercised unlawful possession,

custody, and control over that property in Texas. Upon information and belief, the Quintillion

Defendants continue to maintain unlawful possession, custody, and control over the subject

property in Texas.

         43.    In addition to all of the above, and perhaps most egregiously, the collusion between

ESS and the Quintillion Defendants has continued after the purported collateralization and “sale”

of assets from ESS to the Quintillion Defendants. Through investigation, MGSCI recently located

parts of the Mohawk 10 ROV system at Bumi Subsea Asia Pte Ltd in Malaysia. Bumi Subsea

confirmed having possession of the Mohawk 10 ROV parts and that the Mohawk 10 ROV Parts

had been recently retrieved by ESS. Thereafter, on August 5, 2020, ESS representative Alte

Haugvaldstad documented that the Quintillion Defendants are the “legal owner” of the Mohawk

10 ROV system and that the Quintillion Defendants know where the Mohawk 10 ROV system is

located.4 As noted above, ESS has already been found by a federal court to have converted this

piece of MGSCI equipment and in all likelihood the Quintillion Defendants “acquired” the

Mohawk 10 ROV system from ESS, with full knowledge of MGSCI’s ownership of this system.

         44.    While Defendants have been in unlawful possession of the Mohawk 10 ROV

system, MGSCI has received multiple inquiries from parties interested in purchasing the Mohawk

10 ROV system. Of course, because Defendants have exercised unlawful control over this system,

MGSCI cannot physically locate the Mohawk 10 ROV system, and thus, cannot agree to sell it.

Stated otherwise, Defendants’ unlawful actions have prevented MGSCI from lawfully selling the

Mohawk 10 ROV system for profit.




         4 See Exhibit “3,” August 5, 2020 E-mail from Atle Haugvaldstad to Eric Toft of MGSCI.


                                                 - 12 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 13 of 23




         45.    Through these various actions and misrepresentations, Defendants have conspired

to engage in a pattern of false, deceptive, and fraudulent behavior that has caused substantial

damages to MGSCI.

                         COUNT I – DECLARATORY JUDGMENT
                            (AGAINST ALL DEFENDANTS)

         46.    MGSCI hereby incorporates paragraphs 1 through 45 as if copied in extenso.

         47.    MGSCI seeks relief under Rule 57 of the Federal Rules of Civil Procedure and 28

U.S.C. § 2201 in the form of a judgment declaring that the “sale” of the subject property from ESS

to the Quintillion Defendants was invalid and ineffective, and declaring that MGSCI is entitled to

the immediate return of its property (in full working order and condition) and to recover all

damages to be proven at trial, including loss of use damages for the period during which

Defendants have unlawfully possessed MGSCI’s property and reimbursement for any of MGSCI’s

property that has been damaged beyond repair while in Defendants’ possession.

         48.    An actual, present, and existing dispute exists between MGSCI and Defendants

with respect to ownership of, and interest in, the property at issue. Specifically, MGSCI is the true

owner of the Mohawk 10 ROV system and other assets that ESS purportedly “sold” to the

Quintillion Defendants, and MGSCI further contends that it possesses an interest in certain other

property “sold” to the Quintillion Defendants against which it incurred costs, whereas Defendants

have taken actions in contradiction to MGSCI’s rights. As a result of the fraudulent “bill of sale”

by and between the Defendants, the Quintillion Defendants currently claim to be the owners of

certain property owned by MGSCI and/or property against which MGSCI has incurred costs. Such

justiciable controversy can only be resolved by a declaratory judgment.

         49.     Accordingly, MGSCI is entitled to a judgment declaring that (i) any sale or

transfer by and between the Defendants of any property owned by MGSCI (including the Mohawk


                                               - 13 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 14 of 23




10 ROV system and any other MGSCI property that Defendants have unlawfully obtained) was

invalid and unlawful; (ii) any sale or transfer by and between the Defendants of any property

against which MGSCI incurred costs was invalid and unlawful; and (iii) MGSCI is entitled to the

immediate return of its property (in full working order and condition) and to recover all damages

to be proven at trial, including loss of use damages for the period during which Defendants have

unlawfully possessed MGSCI’s property and reimbursement for any of MGSCI’s property that has

been damaged beyond repair while in Defendants’ possession.

                              COUNT II – CONVERSION
                      (AGAINST THE QUINTILLION DEFENDANTS)

         50.    MGSCI hereby incorporates paragraphs 1 through 49 as if copied in extenso.

         51.    ESS collateralized and/or purported to sell property owned by MGSCI and/or

property against which MGSCI had incurred costs to the Quintillion Defendants, despite not

possessing clear title to the property.

         52.    Defendants knew that ESS did not possess clear title to this property at the time that

ESS collateralized and/or later “sold” the property to the Quintillion Defendants. Indeed, months

before the purported “sale,” Defendants knew that certain of the property at issue was either owned

by MGSCI or was subject to extensive debt owed to MGSCI.

         53.    Additionally, the Quintillion Defendants currently hold themselves out to be the

“owners” of the Mohawk 10 ROV system, which, according to the final judgment of the U.S.

District Court for the Eastern District of Louisiana, is owned by MGSCI and was converted by

ESS before being acquired by the Quintillion Defendants.

         54.    The Quintillion Defendants have wrongfully exercised dominion and control over

property owned by MGSCI and other property against which MGSCI has incurred costs, in denial

of or inconsistent with MGSCI’s rights.


                                                - 14 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 15 of 23




         55.    The Quintillion Defendants’ wrongful exercise of dominion and control over the

above-outlined property occurred at least in part in Houston, Texas, where the property entered

the United States after the Quintillion Defendants’ arrest/attachment of the property in Panama.

         56.    Accordingly, MGSCI is entitled to the return of its property (in full working order

and condition) and to recover all damages to be proven at trial, including loss of use damages for

the period during which Defendants have unlawfully possessed MGSCI’s property and

reimbursement for any of MGSCI’s property that has been damaged beyond repair while in

Defendants’ possession.

                            COUNT III – UNJUST ENRICHMENT
                              (AGAINST ALL DEFENDANTS)

         57.    MGSCI hereby incorporates paragraphs 1 through 56 as if copied in extenso.

         58.    By “buying,” acquiring possession of, and/or accepting as collateral from ESS

property owned by MGSCI and/or property against which MGSCI incurred costs, the Quintillion

Defendants wrongfully secured a benefit at the expense of MGSCI, which it would be

unconscionable for the Quintillion Defendants to retain. The Quintillion Defendants obtained that

benefit through fraud and/or taking an undue advantage, because they knew that ESS did not

possess clear title to the property at issue, but nevertheless purported to “buy,” acquire possession

of, and/or accept as collateral that property anyway.

         59.    Furthermore, by obtaining the benefit of the extensive services and repairs

performed by MGSCI on various equipment and component parts in ESS’s possession and onboard

the M/V Farland (property that the Quintillion Defendants subsequently “acquired” from ESS),

including but not limited to procurement of parts, tooling, and consumables, arrangements for

fabrication of parts and repair services, plus transportation, freight, and logistical services, the




                                               - 15 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 16 of 23




Defendants wrongfully secured a benefit through fraud and/or taking an undue advantage at the

expense of MGSCI, which it would be unconscionable for the Defendants to retain.

         60.    Additionally, by obtaining the benefit of the port charges and expenses incurred by

MGSCI related to the M/V Farland, the Defendants wrongfully secured a benefit through fraud

and/or taking an undue advantage at the expense of MGSCI, which it would be unconscionable for

the Defendants to retain.

         61.    Finally, by misrepresenting to MGSCI their intention to recognize MGSCI’s

interests in the property that had been aboard the M/V Farland and that MGSCI arrested/attached

in Panama, the Quintillion Defendants wrongfully secured a benefit at the expense of MGSCI,

which it would be unconscionable for the Quintillion Defendants to retain. The Quintillion

Defendants obtained a benefit through fraud and/or taking an undue advantage of their

misrepresentations to MGSCI to induce MGSCI to release the property MGSCI had

arrested/attached in Panama in May 2020.

         62.    Accordingly, MGSCI is entitled to recover all damages to be proven at trial

associated with the unjust enrichment of the Defendants.

                              COUNT IV – QUANTUM MERUIT
                               (AGAINST ALL DEFENDANTS)

         63.    MGSCI hereby incorporates paragraphs 1 through 62 as if copied in extenso.

         64.    MGSCI rendered valuable services on behalf of the Defendants by incurring the

costs and expenses related to the port charges against the M/V Farland, after ESS failed to pay the

monies it owed. The Defendants directly benefited from MGSCI’s payment of those charges and

expenses on behalf of ESS, which allowed Defendants access to and use of the M/V Farland.

         65.    MGSCI also rendered valuable services on behalf of the Defendants through its

rendition of extensive services on various equipment and component parts in ESS’s possession


                                               - 16 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 17 of 23




and onboard the M/V Farland (property that the Quintillion Defendants subsequently “acquired”

from ESS), including but not limited to procurement of parts, tooling, and consumables,

arrangements for fabrication of parts and repair services, plus transportation, freight, and logistical

services.

         66.    MGSCI has not been paid for any of the above valuable services rendered on behalf

of the Defendants.

         67.    Accordingly, MGSCI is entitled to recover all damages to be proven at trial

associated with these benefits obtained by the Defendants.

                        COUNT V – MONEY HAD AND RECEIVED
                      (AGAINST THE QUINTILLION DEFENDANTS)

         68.    MGSCI hereby incorporates paragraphs 1 through 67 as if copied in extenso.

         69.    To the extent that the Quintillion Defendants have subsequently sold or otherwise

received valuable consideration in exchange for any property owned by MGSCI or property

against which MGSCI incurred costs that the Quintillion Defendants previously acquired from

ESS, the Quintillion Defendants hold money which in equity and good conscience belongs to

MGSCI.

         70.    Accordingly, MGSCI is entitled to recover as damages any and all monies that the

Quintillion Defendants received in exchange for any property owned by MGSCI or property

against which MGSCI incurred costs that the Quintillion Defendants previously acquired from

ESS and subsequently sold.

  COUNT VI – PROMISSORY ESTOPPEL / FRAUDULENT MISREPRESENTATION
                (AGAINST THE QUINTILLION DEFENDANTS)

         71.    MGSCI hereby incorporates paragraphs 1 through 70 as if copied in extenso.




                                                - 17 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 18 of 23




         72.    After MGSCI rightfully arrested/attached the property that had been aboard the

M/V Farland in Panama in May 2020, the Quintillion Defendants fraudulently misrepresented that

they were the true owners of that property and promised MGSCI that they would come to an

agreement with MGSCI regarding its interests in such property if MGSCI would allow the property

to be moved to Houston, Texas.

         73.    The Quintillion Defendants made these fraudulent misrepresentations and promise

to MGSCI in order to induce MGSCI to release its rightful arrest/attachment of the property in

Panama. It was foreseeable by the Quintillion Defendants that MGSCI would rely on the

Quintillion Defendants’ fraudulent misrepresentations and promise—indeed, the Quintillion

Defendants intended MGSCI to rely on them.

         74.    MGSCI did      in   fact   rely on     the   Quintillion   Defendants’   fraudulent

misrepresentations and promise to MGSCI, as evidenced by the fact that MGSCI released its

arrest/attachment of the property in Panama and allowed the Quintillion Defendants to move the

property to Houston, Texas.

         75.    MGSCI relied on the Quintillion Defendants’ fraudulent misrepresentations and

promise to its substantial detriment, because the Quintillion Defendants are not the true owners of

the property at issue and because the Quintillion Defendants reneged on their promise to MGSCI

to come to an agreement with MGSCI regarding the property at issue. To date, MGSCI has been

unable to recover from the Quintillion Defendants the property or any monetary remuneration for

MGSCI’s interests, which it could have recovered had it not released its arrest/attachment of the

property in Panama in response to the Quintillion Defendants’ fraudulent misrepresentations and

promise.




                                              - 18 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 19 of 23




         76.    Accordingly, MGSCI is entitled to recover the damages it suffered related to its

detrimental reliance on the Quintillion Defendants’ fraudulent misrepresentations and promise

regarding the property that MGSCI rightfully arrested/attached in Panama, including

reimbursement for all costs related to MGSCI’s rightful arrest/attachment of the property in

Panama.

                             COUNT VII – CIVIL CONSPIRACY
                              (AGAINST ALL DEFENDANTS)

         77.    MGSCI hereby incorporates paragraphs 1 through 76 as if copied in extenso.

         78.    As described herein, Defendants are or were members of a combination of two or

more persons. The object of that combination was to accomplish an unlawful purpose or a lawful

purpose by unlawful means, namely (i) to obtain improper possession and control of property

owned by MGSCI and property against which MGSCI had incurred costs, including through

fraudulent misrepresentations to MGSCI related to that property, (ii) to cause MGSCI to incur port

charges and expenses related to the M/V Farland, to Defendants’ benefit and MGSCI’s detriment,

and (iii) to cause MGSCI to incur costs related to services and repairs on the various equipment

and component parts onboard the M/V Farland (property that the Quintillion Defendants

subsequently “acquired” from ESS), to Defendants’ benefit and MGSCI’s detriment.

         79.    Specifically, Defendants knew that ESS did not possess clear title to the property

that it purported to collateralize and “sell” to the Quintillion Defendants because, as Defendants

knew, MGSCI either owned that property or had performed services and repairs on some of that

property for which it was not paid. Defendants also knew that MGSCI was and is the true owner

of the Mohawk 10 ROV system, which ESS converted and which the Quintillion Defendants now

wrongly claim to own. Defendants combined together to accomplish their unlawful action to

wrongly pass title in this property, including the Mohawk 10 ROV system, from ESS to the


                                              - 19 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 20 of 23




Quintillion Defendants. Defendants also combined together to take undue advantage of and cause

MGSCI to pay port charges and expenses related to the M/V Farland, and to cause MGSCI to incur

costs related to services and repairs on the various equipment and component parts onboard the

M/V Farland, all to Defendants’ benefit and MGSCI’s detriment.

         80.    Defendants had a meeting of the minds on the object or course of action, including

the participation in the conspiracy. Defendants specifically agreed to transfer among themselves

property that MGSCI either owned or against which it had incurred costs, despite knowing that

such transfers were not lawful and that ESS did not possess clear title to the property. Defendants

also agreed not to repay MGSCI for the port charges and expenses it incurred related to the M/V

Farland for Defendants’ benefit, nor for the costs incurred by MGSCI related to services and

repairs on the various equipment and component parts in ESS’s possession and onboard the M/V

Farland.

         81.    One or more members of the conspiracy committed an unlawful, overt act to further

the object or course of action of the conspiracy. ESS has already been adjudged by a federal

district court to have converted MGSCI’s Mohawk 10 ROV system, which the Quintillion

Defendants now claim to own. Moreover, as outlined above, and in furtherance of the conspiracy,

the Defendants have converted MGSCI’s property, become unjustly enriched by their unlawful

actions to MGSCI’s detriment, and further committed various torts by unlawfully collateralizing

and selling MGSCI’s property and property against which it had incurred costs, by failing to

compensate MGSCI for the various benefits it has conferred upon them, and by making fraudulent

misrepresentations and promises to MGSCI related to the release of its rightful arrest/attachment

of the property in Panama.




                                              - 20 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 21 of 23




         82.    As a direct and proximate cause of Defendants’ wrongful conduct, MGSCI has

suffered and will continue to suffer economic loss and the loss of its property, as well as loss of

opportunities in the marketplace.

         83.    As outlined above, Defendants’ actions have been done intentionally and with

conscious disregard for the law.

         84.    Accordingly, MGSCI is entitled to recover all damages to be proven at trial as a

result of Defendants’ unlawful actions, and the Defendants are jointly liable for all damages caused

by their conspiracy.

                                    CONDITIONS PRECEDENT

         85.    All conditions precedent have been performed, have occurred, or have been waived.

                                          JURY TRIAL DEMAND

         86.    Pursuant to Rule 38 of the Federal Rules of Civil Procedure, MGSCI demands a

trial by jury on all issues so triable.

                                               PRAYER

         WHEREFORE, Mid-Gulf Shipping Company, Inc. prays that after due proceedings are

had there be judgment in its favor and against defendants Quintillion Holdings, LLC, Quintillion

Subsea Operations, LLC, and Energy Subsea, LLC, as follows:

         (a)    declaring that (i) any sale or transfer by and between the Defendants of any property

                owned by MGSCI (including the Mohawk 10 ROV system and any other MGSCI

                property that Defendants have unlawfully obtained) was invalid and unlawful; (ii)

                any sale or transfer by and between the Defendants of any property against which

                MGSCI incurred costs was invalid and unlawful; and (iii) MGSCI is entitled to the

                return of its property (in full working order and condition) and to recover all



                                                - 21 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 22 of 23




                damages to be proven at trial, including loss of use damages for the period during

                which    Defendants    have    unlawfully    possessed    MGSCI’s      property    and

                reimbursement for any of MGSCI’s property that has been damaged beyond repair

                while in Defendants’ possession;

         (b)    ordering Defendants to immediately return all property owned by MGSCI to

                MGSCI (in full working order and condition);

         (c)    awarding MGSCI all appropriate damages, including (i) loss of use damages for the

                period during which Defendants have unlawfully possessed MGSCI’s property and

                reimbursement for any of MGSCI’s property that has been damaged beyond repair

                while in Defendants’ possession, (ii) reimbursement for all port charges and

                expenses MGSCI incurred related to the M/V Farland, (iii) reimbursement for all

                services and repairs on the various equipment and component parts in ESS’s

                possession and onboard the M/V Farland (property that the Quintillion Defendants

                subsequently “acquired” from ESS), (iv) recovery of any and all monies that the

                Quintillion Defendants received in exchange for any property owned by MGSCI or

                property against which MGSCI incurred costs that the Quintillion Defendants

                previously acquired from ESS and subsequently sold, (v) damages related to

                MGSCI’s detrimental reliance on the Quintillion Defendants’ fraudulent

                misrepresentations and promise regarding the property that MGSCI rightfully

                arrested/attached in Panama, including reimbursement for all costs related to

                MGSCI’s rightful arrest/attachment of the property in Panama, (vi) prejudgment

                interest; and (vii) the attorneys’ fees and costs incurred in prosecuting this lawsuit;




                                                - 22 -
PD.29824892.5
      Case 4:20-cv-03473 Document 1 Filed on 10/09/20 in TXSD Page 23 of 23




         (d)    declaring that Defendants engaged in a civil conspiracy, such that they are jointly

                liable for all damages in this matter; and

         (e)    awarding MGSCI all other legal and equitable relief deemed appropriate under the

                circumstances.



                                               Respectfully submitted,


                                               BY: _/s/ Ivan M. Rodriguez_________________
                                                      Ivan M. Rodriguez
                                                      Texas Bar No. 24058977
                                                      Federal ID No. 4566982
                                                      500 Dallas Street, Suite 1300
                                                      Houston, Texas 77002
                                                      Telephone: (713) 626-1386
                                                      Telecopier: (713) 626-1388
                                                      Email: ivan.rodriguez@phelps.com

                                               ATTORNEY-IN-CHARGE FOR PLAINTIFF,
                                               MID-GULF SHIPPING COMPANY, INC.




OF COUNSEL:
PHELPS DUNBAR LLP
Jeremy T. Grabill (pro hac vice admission to be requested)
Lindsay Calhoun (pro hac vice admission to be requested)
365 Canal St., Suite 2000
New Orleans, LA 70130
Telephone: (504) 566-1311
Telecopier: (504) 568-9130
Email: jeremy.grabill@phelps.com
       lindsay.calhoun@phelps.com




                                                - 23 -
PD.29824892.5
